DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Sheem (US20040214085) (provided in Applicant’s IDS filed on July 6th, 2022).
Regarding Claim 1 and 2, Sheem discloses a nonaqueous secondary battery (rechargeable lithium battery, [002]) comprising:
A positive electrode ([0010],[0042], [0091], positive electrode-3);
A negative electrode ([0010],[0042],[0091], negative electrode-4);
A separator ([0069],[0091], Fig. 3, separator-2); and 
An electrolyte solution ([0091]), wherein at least part of the separator is interposed between the positive electrode and the negative electrode (Fig. 3 shows separator interposed between electrodes), 
The negative electrode includes a negative electrode substrate (current collector acts as negative electrode substrate, [0064]), and a negative electrode active material layer (negative electrode active material layer on current collector, [0026],[0064]), 
The negative electrode active material layer is placed on a surface of the negative electrode substrate (negative electrode coated on current collector, [0064]), 
Voids are formed in the negative electrode active material layer (voids-12 in negative active material, Fig. 2, [0016]).
Sheem does not directly discloses that in a cross section parallel to a thickness direction of the negative electrode active material layer, the voids have: an average equivalent circle diameter from 9.6 µm to 35.8 µm, an average circularity of 0.26 or more, and an area percentage from 3.1 % to 30.9 %.
Sheem discloses that the average diameter of the voids can be 1 nm to 10 µm ([0041]), which overlaps the claimed range of 9.6 µm to 35.8 µm. 
Therefore it would be obvious to one of ordinary skill in the art using the disclosure of Sheem to have in a cross section parallel to a thickness direction of the negative electrode active material layer voids with an average equivalent circle diameter from 9.6 µm to 35.8 µm.
Sheem further discloses that the void fraction per volume of the porous particles is preferably between 0.1 % and 30 %. It is the examiner’s position that because the area percentage as defined by the instant is measured by taking a cross section of the negative electrode and calculated as the total area of the voids divided by the area of the negative electrode layer, and that the negative electrode active material of Sheem is made of porous particles, and therefore the void fraction per volume of the porous particles is equal to the void areas per volume of negative electrode active material, Sheem discloses an area percentage that overlaps the claimed area percentage range of 3.1 % to 30.9% and overlaps the further limited claimed range of 25.2 %.
	Therefore, it would be obvious to one of ordinary skill in the art using the disclosure of Sheem to have a cross section parallel to a thickness direction of the negative electrode active material layer voids with an area percentage of 3.1 % to 30.9 % and an area percentage of less than 25.2 %. 
	Sheem discloses that the voids can have uniform or irregular shapes ([0046-0047], Fig. 1, and Fig. 2). Sheem further discloses that among the irregular shapes is a circular void shape (Fig. 2, voids-12 have circular void shape). Sheem further teaches that the void shape can be adjusted by the method used to make the negative active materials ([0118-0122]), thus teaching that the shape of the void can be adjusted. 
	The examiner is interpreting average circularity to mean the circularity value of all the void shapes taken together, where a circularity of 1 is a perfect circle. Thus, by adjusting the shape the individual voids, one of ordinary skill in the art would find it obvious to adjust the average circularity of the voids.
	Therefore, it would be obvious to one of ordinary skill in the art using the disclosure of Sheem to have a cross section parallel to a thickness direction of the negative electrode active material layer voids with an average circularity of 0.26 or more.
	Regarding Claim 3, Sheem discloses the limitations as set forth above. Sheem further discloses that the negative electrode active material is made of negative electrode active particle where the voids are uniformly distributed in the whole particle ([0035]). Sheem further discloses that the negative electrode active material is coated on a current collector ([0064]). 
Therefore, since the negative electrode active material layer is made of an aggregate of silicon porous particles that contain the plurality of voids ([0016]), and the negative electrode is placed on a current collector, it is the examiner’s position that Sheem discloses that the plurality of voids are present throughout the negative electrode active material. Therefore, since the first region and second region are defined as equal portions of the negative electrode active material layer, where the second region is the half that is coated on the current collector, and the first region is the other half of the negative electrode active material layer, and the voids are formed at least in the first region.
Therefore it would be obvious to one of ordinary skill in the art using the disclosure of Sheem to have in a negative electrode active material layer wherein a cross section parallel to the thickness direction of the negative electrode active material layer, the negative electrode active material layer is divided into two equal parts in the thickness direction, separating the negative electrode active material layer in a first and second region, where the first region includes surface of the negative electrode active material layer, the second region includes interface between the negative electrode active material layer, and the negative electrode substrate, and wherein the voids are formed at least in the first region.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKITH R SRIPATHI whose telephone number is (571)272-2370. The examiner can normally be reached Monday - Friday: 7:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANKITH R SRIPATHI/              Examiner, Art Unit 1728       

/MATTHEW T MARTIN/               Supervisory Patent Examiner, Art Unit 1728